of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-132882-07 uil 408a ---------------- ----------------------------------------- ------------------------------------- dear -------------- i am responding to your letter to senator bill nelson he wrote to us on your behalf and asked us to respond directly to your question about the proper treatment of investment losses for traditional individual_retirement_accounts iras and roth iras you believe that the law should not treat losses in traditional and roth iras equally because roth contributions are after-tax and contributions to traditional iras are generally pre-tax a traditional_ira under sec_408 of the internal_revenue_code the code is a personal savings_plan that gives tax advantages for setting aside money for retirement taxpayers can generally deduct contributions to a traditional_ira subject_to certain dollar limitations and generally the law does not tax amounts in a traditional_ira including earnings and gains until distributed subject_to the provisions of sec_408 of the code taxpayers can also make designated non-deductible contributions to a traditional_ira one’s basis in a traditional_ira is the total amount of non- deductible contributions the roth_ira under sec_408a of the code allows no deduction for contributions but instead provides that if certain requirements are met all earnings are tax free when withdrawn one’s basis in a roth account is the total amount of contributions taxpayers can only deduct investment losses in an ira under certain limited circumstances first to declare a loss on any ira account traditional or roth the account must have basis an individual makes roth contributions with after-tax_dollars as are non-deductible traditional_ira contributions these after-tax_dollars constitute one’s basis in an ira account second all traditional iras or roth iras owned by an individual must be distributed and the amount distributed must be less than any unrecovered_basis ie the amounts distributed must be less than the individual’s aggregate basis in the accounts either traditional or roth we understand your position however the law treats investment losses in these two types of iras equally because only basis is taken into account in determining the amount of losses for both types of accounts i hope this information is helpful please note that it does not constitute a ruling see revproc_2005_1 sec_2 2005_1_irb_7 date if you have any questions please contact ------------------- identification_number ------------- at ----- ------------- sincerely cathy v pastor acting chief qualified_plans branch employee_benefits tax exempt government entities cc the honorable bill nelson -----------------------------------
